UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4340
ELIAS CONTRERAS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Greenville.
                Henry M. Herlong, Jr., District Judge.
                             (CR-99-209)

                      Submitted: March 30, 2001

                       Decided: June 18, 2001

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael Hursey, MICHAEL HURSEY, P.A., Fort Lauderdale, Flor-
ida, for Appellant. J. Rene Josey, United States Attorney, A. Bradley
Parham, Assistant United States Attorney, Florence, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. CONTRERAS
                              OPINION

PER CURIAM:

   Elias Contreras pled guilty to conspiracy to possess with intent to
distribute cocaine and cocaine base. His sentencing range was prop-
erly calculated as 97 to 121 months and he was sentenced to 120
months imprisonment. Contreras raises two issues on appeal.

   First, he alleges that the district court misunderstood its ability to
sentence him below the statutory minimum sentence of ten years. We
find insufficient factual support for this contention and note that this
court will not review a sentencing court’s decision as to where to
impose a sentence within a properly calculated guideline range.
United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   Second, because Contreras was sentenced below the statutory max-
imum, his conviction and sentence are unaffected by Apprendi v. New
Jersey, 120 S. Ct. 2348 (2000). See id. at 2362-63; see also United
States v. Kinter, 235 F.3d 192, 199-202 (4th Cir. 2000), cert. denied,
2001 WL 185105 (U.S. Mar. 19, 2001) (No. 00-8591); United States
v. Lewis, 235 F.3d 215, 218-19 (4th Cir. 2000).

  Accordingly, we affirm the sentence and conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED